Citation Nr: 1614660	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease, status post 4th lumbar vertebral fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Travel Board hearing was held in June 2011.

This matter was previous remanded in May 2012 and January 2015 for additional development.


FINDING OF FACT

Considering complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability has not resulted in forward flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, ankylosis, muscle spasm or guarding resulting in abnormal gait or abnormal contour, or incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2009, June 2009, and June 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

VA has thereby satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, to include records of private treatment providers, and VA has notified the appellant of any evidence that could not be obtained.  Specifically, the Board notes that three attempts were made to procure medical records from the Veteran's private chiropractor, Dr. J.P with no response.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in February 2009, September 2012, and March 2015.  The examinations, taken together, are more than adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how his disability his functioning, and provide all the necessary information in order to properly consider the claims.

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).   

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lumbar Spine

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate ratings of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2015).

The RO has rated the Veteran's back disability under Diagnostic Code 5243 for a degenerative disc disease of the lumbar spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

A February 2009 VA spine examination report shows that the Veteran was diagnosed with a fracture spine L4.  The Veteran reported lower back pain with prolonged activities and spine stiffness.  Flare ups were reported that caused pain and stiffness of mild to moderate severity.  The Veteran reported that flare ups occurred mostly on the weekend with increased activity.  The Veteran reported that his impairment was affecting is daily activities by 20 percent.  No sensory or neurological impairments were reported.  Physical examination showed a normal posture and normal curvature of the spine.  Ankylosis of the spine was not diagnosed.  Forward flexion of the spine was noted to 95 degrees, extension to 20 degrees, left lateral flexion to 24 degrees, right lateral flexion to 25 degrees, left lateral rotation to 90 degrees, and right lateral rotation to 85 degrees.  No pain, fatigue, weakness, lack of endurance, or incoordination was noted.  Repetitive use testing showed no additional loss of motion.  The Veteran reported that he had erectile dysfunction that was noted to be due to a prostate condition and not the spine.  No incapacitating episodes during the past 12 months were reported.  The examiner noted that the Veteran had mild residuals but was very fit and had learned how to work around the problem with respect to work but his daily activities were affected.

A September 2012 VA spine examination report shows that the Veteran was diagnosed with lumbar degenerative disc disease with status post L4 fracture with no evidence of EMG lumbar radiculopathy.  The Veteran reported that his productivity had diminished due to his disability.  The Veteran reported flare ups five days per week with pain described as a 9 out of 10 pain intensity.  Range of motion evaluation was measured as forward flexion to 75 degrees with pain, extension to 15 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees with pain.  Repetitive use testing showed decreases in forward flexion to 70 degrees and extension to 10 degrees.  Functional loss was noted as less movement than normal and pain on movement.  Localized tenderness to the soft tissue of the thoracolumbar spine was noted.  Guarding and muscle spasms of the spine was not noted.  Normal sensory and reflex testing was noted.  The examiner reported that the Veteran had IVDS with incapacitating episodes with a total duration of less than 1 week during the past 12 months.  Arthritis of the spine was noted.  The examiner remarked that the Veteran's spine condition did impact his ability to work.

A March 2015 VA spine examination report shows that the Veteran reported back pain that was constant.  He reported that he was employed in selling printed and promotional products for the last 35 to 40 years.  He reported that he was currently employed but that when his back was in pain, he would have to get up and walk around or lay down on the floor.  The pain was noted to not interfere with his work.  The Veteran reported that he could sit 1 to 2 hours and sleep 5 to 6 hours without pain.  He reported using hot showers for relief and that his back would be functional by the end of the work day but would eventually stiffen.  The Veteran reported that he was able to walk a mile to a mile and a half, with the ability to stand for 45 minutes, and drive for a couple of hours until he would need a break.  The Veteran reported no flare ups.  The examiner reported that the Veteran did not have functional loss or functional impairment of the spine.  Physical examination showed that range of motion was normal.  Forward flexion of the thoracolumbar spine was to 90 degrees, extension to 30 degrees, right lateral and left lateral to 30 degrees, and right and left lateral rotation to 30 degrees.  No evidence of pain with weight bearing was noted.  Repetitive use testing was accomplished with no additional loss of function or range of motion.  The examiner reported that the Veteran did not report flare ups.  Guarding or muscle spasm of the spine were not noted.  Sensory and reflex examination was not noted.  Ankylosis of the spine was not diagnosed.  No other neurological abnormalities or findings related to the spine such as bowel or bladder problems were diagnosed.  The examiner noted that the Veteran did not show signs of IVDS.  The examiner remarked that the Veteran's complaints of lower back pain were chronic and likely related to avulsion fracture while in service, and that there was not impact on his ability to work.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's degenerative disc disease.  Here, the record shows that during all the VA examinations of the spine over the course of this appeal, the Veteran did not have flexion limited to at least 30 degrees but not more than 60 degrees or that he had a combined thoracolumbar spine range of 120 degrees or less.  Additionally, there was no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal contour, nor was there ankylosis.  While the Board notes that the Veteran does report low back pain, joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition and flare ups were accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the lumbar spine.  While the Veteran did report flare ups over the course of the appeal, there is no evidence that these episodes limited his functional impairment enough to warrant a rating in excess of 10 percent.

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  While throughout the appeal the Veteran was diagnosed with IVDS, he was never assessed with incapacitating episodes of at least 2 weeks during a prior 12 month time periods.  While the Veteran was, at one juncture, noted to have incapacitating episodes of at least one week during a 12 month time period, this diagnosis would not warranted a rating in excess of 10 percent.  Therefore, a rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

With regards to neurological impairment the Veteran has already been granted service connection for radiculopathy of the lower extremities.  As for other neurological impairment, the Veteran had not been diagnosed with bowel or bladder problems associated with his service-connected lumbar spine disability.  While the Veteran has been diagnosed with erectile dysfunction, this was indicated by medical personnel to be due to his prostate and not his lumbar spine disability. 

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such as pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine and the prescription for bed rest requires medical expertise that the Veteran has not shown he possesses.  Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that this evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.


Other Considerations

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director of the Compensation Service may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular ratings for the service-connected disability addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned as the Veteran's service-connected low back disability is manifested by pain and limitation of motion.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, the Board finds nothing exceptional or unusual about the service-connected disability because the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Board notes that the Veteran is currently fully employed and therefore a total disability rating based on individual unemployability (TDIU) has not been inferred.


ORDER

Entitlement to a rating in excess of 10 percent for degenerative disc disease, status post 4th lumbar vertebral fracture, is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


